IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

WILLIE C. FORD, JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-1485

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 23, 2014.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Willie C. Ford, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.